Exhibit 10.3

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of April 7, 2014, among CIM URBAN PARTNERS, L.P., a Delaware limited partnership
(“Borrower”), each Lender that is a party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”).

 

R E C I T A L S

 

A.                                    Reference is hereby made to that certain
Credit Agreement dated as of August 28, 2013 (as modified, amended, renewed,
extended, or restated from time to time, the “Credit Agreement”), executed by
Borrower, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent (Administrative Agent and Lenders are individually referred
to herein as a “Credit Party” and collectively referred to herein as the “Credit
Parties”).

 

B.                                    Borrower has requested that the Credit
Parties amend certain provisions of the Credit Agreement.

 

C.                                    Borrower and the Credit Parties have
agreed, upon the following terms and conditions, to amend the Credit Agreement
as provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Terms and References.  Unless otherwise
stated in this Amendment (a) each term used herein that is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement
prior to giving effect to the amendments set forth in Section 2 hereof, and
(b) except as otherwise provided to the contrary, references to “Sections” are
to the Credit Agreement’s sections.

 

2.                                      Amendments to the Credit Agreement.

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended to delete the definition of “Aggregate Commitments” in its
entirety and replace such definition with the following:

 

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Credit Agreement.  The
Aggregate Commitments shall be $200,000,000.

 

(b)                                 Section 2.15 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

2.15                        [Reserved].

 

(c)                                  Section 11.07(f)(i) of the Credit Agreement
is hereby amended to delete the phrase “or any Eligible Assignee invited to be a
Lender pursuant to Section 2.15(c)” in its entirety.

 

(d)                                 Schedule 2.01 of the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 2.01 attached hereto.

 

--------------------------------------------------------------------------------


 

3.                                      Amendments to other Loan Documents.

 

(a)                                 All references in the Loan Documents to the
Credit Agreement shall henceforth include references to the Credit Agreement, as
modified and amended hereby, and as may, from time to time, be further amended,
modified, extended, renewed, and/or increased.

 

(b)                                 Any and all of the terms and provisions of
the Loan Documents are hereby amended and modified wherever necessary, even
though not specifically addressed herein, so as to conform to the amendments and
modifications set forth herein.

 

4.                                      Conditions Precedent.  This Amendment
shall not be effective unless and until:

 

(a)                                 Administrative Agent receives:

 

(i)                                     fully executed counterparts of this
Amendment signed by the Loan Parties and the Credit Parties;

 

(ii)                                  an officer’s certificate executed by a
Responsible Officer of each Loan Party certifying (i) the Organization Documents
of such Loan Party or that there have been no changes to such Organization
Documents since August 28, 2013, (ii) authorizing resolutions of such Loan Party
authorizing the transactions contemplated by this Amendment, and
(iii) incumbency of officers of such Loan Party authorized to execute this
Amendment;

 

(iii)                               certificates of existence and good standing
for each Loan Party; and

 

(iv)                              a favorable opinion of Sullivan & Cromwell
LLP, counsel to the Loan Parties, addressed to Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
Administrative Agent may reasonably request;

 

(b)                                 the representations and warranties in the
Credit Agreement and each other Loan Document are true and correct in all
material respects on and as of the date of this Amendment as though made as of
the date of this Amendment except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (ii) that the representations and
warranties in subsections (a), (b) and (c) of Section 6.05 shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b) of Section 7.01, and (iii) to the extent that the facts on which any of them
were based have been changed by transactions contemplated or permitted by the
Credit Agreement;

 

(c)                                  after giving effect to this Amendment, no
Default exists;

 

(d)                                 Borrower shall have paid Administrative
Agent all fees and expenses payable to Administrative Agent and the Lenders in
connection with this Amendment; and

 

(e)                                  The Existing Facility Documents shall have
been amended to permit the increase in the Aggregate Commitments pursuant to
this Amendment.

 

2

--------------------------------------------------------------------------------


 

5.                                      Ratifications.  Borrower (a) ratifies
and confirms all provisions of the Loan Documents as amended by this Amendment,
(b) except as otherwise provided in this Amendment to the contrary, ratifies and
confirms that all guaranties and assurances granted, conveyed, or assigned to
Administrative Agent and Lenders under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee and assure full payment and performance of all present and future
Obligations, and (c) agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect those guaranties and assurances.

 

6.                                      Representations.  Borrower represents
and warrants to Administrative Agent and Lenders that as of the date of this
Amendment: (a) this Amendment has been duly authorized, executed, and delivered
by each Loan Party; (b) no action of, or filing with, any Governmental Authority
is required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance by the Loan Parties of this Amendment;
(c) the Loan Documents, as amended by this Amendment, are valid and binding upon
each Loan Party and are enforceable against each Loan Party in accordance with
their respective terms, except as limited by Debtor Relief Laws; (d) the
execution, delivery, and performance by each Loan Party of this Amendment do not
require the consent of any other Person and do not and will not constitute a
violation of any Laws, agreements, or understandings to which any Loan Party is
a party or by which any Loan Party is bound; (e) all representations and
warranties in the Loan Documents are true and correct in all material respects
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (ii) that the representations and warranties in
subsections (a), (b) and (c) of Section 6.05 shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b) of
Section 7.01, and (iii) to the extent that the facts on which any of them were
based have been changed by transactions contemplated or permitted by the Credit
Agreement; and (f) no Default exists.

 

7.                                      Continued Effect.  Except to the extent
amended hereby, all terms, provisions and conditions of the Credit Agreement and
the other Loan Documents, and all documents executed in connection therewith,
shall continue in full force and effect and shall remain enforceable and binding
in accordance with their respective terms.

 

8.                                      Miscellaneous.  Unless stated otherwise
(a) the singular number includes the plural and vice versa and words of any
gender include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) if any part of
this Amendment is for any reason found to be unenforceable, all other portions
of it nevertheless remain enforceable, (d) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document, and (e) delivery of an executed counterpart of a
signature page to this Amendment by telecopier, electronic mail or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Amendment.  Borrower shall pay the reasonable out-of-pocket
fees and expenses of Administrative Agent’s counsel in connection with the
preparation, negotiation, execution and delivery of this Amendment.

 

9.                                      Governing Law.  Pursuant to
Section 5-1401 of the New York General Obligations Law, the substantive laws of
the State of New York applicable to agreements made and to be performed entirely
within such state, without regard to the choice of law principles that might
otherwise apply, shall govern the validity, construction, enforcement and
interpretation of this Amendment.

 

3

--------------------------------------------------------------------------------


 

10.                               Parties.  This Amendment binds and inures to
the Loan Parties and the Credit Parties and their respective successors and
permitted assigns.

 

11.                               ENTIRETIES.  THE CREDIT AGREEMENT AS AMENDED
BY THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

EXECUTED as of the date first stated above.

 

 

 

BORROWER:

 

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

By:

CIM URBAN PARTNERS GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

 

Name:

David Thompson

 

 

 

Title:

Vice President and Chief Financial Officer

 

Signature Page to CIM Urban Partners, L.P.

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ James P. Johnson

 

 

Name:

James P. Johnson

 

 

Title:

Senior Vice President

 

Signature Page to CIM Urban Partners, L.P.

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark A. Muller

 

 

Name:

Mark A Muller

 

 

Title:

Authorized Officer

 

Signature Page to CIM Urban Partners, L.P.

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jonathan Slusher

 

 

Name:

Jonathan Slusher

 

 

Title:

Assistant Vice President

 

Signature Page to CIM Urban Partners, L.P.

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

To induce the Credit Parties to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, and (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of the Credit Parties and their respective
successors and permitted assigns.

 

 

CIM/J STREET HOTEL SACRAMENTO, L.P.,

 

a California limited partnership

 

 

 

 

By:

CIM/J Street Hotel Sacramento GP, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

CIM/OAKLAND 1 KAISER PLAZA, LP,

 

a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

CIM/OAKLAND 2353 WEBSTER, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

Signature Page to CIM Urban Partners, L.P.

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM/OAKLAND CENTER 21, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

CIM/OAKLAND DOWNTOWN, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

CIM URBAN REIT PROPERTIES I, L.P.,

 

a California limited partnership

 

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

CIM URBAN REIT PROPERTIES II, L.P.,

 

a California limited partnership

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

Signature Page to CIM Urban Partners, L.P.

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM URBAN REIT PROPERTIES III, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

CIM Urban REIT GP II, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

CIM URBAN REIT PROPERTIES VIII, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

CIM Urban REIT Properties VIII GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

CIM/OAKLAND 1333 BROADWAY, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/OAKLAND 1333 Broadway GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and Chief Financial Officer

 

Signature Page to CIM Urban Partners, L.P.

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

85,000,000

 

42.5000000

%

JPMorgan Chase Bank, N.A.

 

$

80,000,000

 

40.0000000

%

KeyBank, N.A.

 

$

35,000,000

 

17.5000000

%

Total

 

$

200,000,000

 

100.0000000

%

 

--------------------------------------------------------------------------------